DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/386,661 filed on 4/17/2019. This action is non-final.

Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 62/660,788, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, but not limited to, independent claim 15 recites “A system for determining the geolocation of a delivery point comprising: a communication module configured to receive stop data; a stop analysis module configured to: identify a cluster of stops in the stop data based on the geolocation of stops in the .
The above limitations are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 62/660,788; therefore the claim 15, and claims 16-20 by virtue of dependency, will only be given the filing date of 4/17/2019.

Claim Objections
The claims are objected to because of the following formalities:
Claim 5, 6, 12, and 13: There is a minor typographical spelling error in, “...the number or identity of carries that performed the scans...” and should recite, “... carriers that performed the scan.” Appropriate correction required.
Claim 8: There is a minor typographical spelling error in, “A method for determine the geolocation...” and should recite, “A method for determining the geolocation...” Appropriate correction required.
Claim 17: “... wherein the stop analysis module further configured...” is missing the word “is” before “further”. Appropriate correction required.
Claim 18: There is a minor typographical spelling error in, “... when the bearing of the stop show that the stop...” and should recite, “... when the bearing of the stop shows that the stop...”. Appropriate correction required.
Claim 19: “... wherein the stop analysis module further configured...” is missing the word “is” before “further”. Appropriate correction required.
Claim 20: There is a minor typographical spelling error in, “... a point received form an address management server.” And should recite, “... a point received from an address management server.” Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 8 recite the limitation the geolocation of a delivery point in line 1. There is insufficient antecedent basis for this limitation in the claims.  This includes lack of antecedent basis granted by inherency, as a delivery point does not inherently have a single specific geolocation (see MPEP 2173.05(e)).  As disclosed by the applicant’s specification [0065], a geolocation of a delivery point is subject to change over time, and dependent on data collected. For examination purposes, the stated language in claim 1 and 8 will be interpreted as a geolocation of a delivery point.
Claims 1 and 8 further recite the limitation the geolocation of scans in lines 4-5. There is insufficient antecedent basis for this limitation in the claims. This includes lack of antecedent basis granted by inherency, as scans do not inherently share a single specific geolocation (see MPEP 2173.05(e)). As disclosed by the applicant’s specification [0043], each scan has their own specific the geolocations of scans.
Claims 1 and 8 further recite the limitation the geolocation of at least one delivery point in line 6. There is insufficient antecedent basis for this limitation in the claims. This includes lack of antecedent basis granted by inherency, as at least one delivery point does not inherently have a single specific geolocation (see MPEP 2173.05(e)).  As disclosed by the applicant’s specification [0065], a geolocation of a delivery point is subject to change over time, and dependent on data collected. For examination purposes, the stated language in claims 1 and 8 will be interpreted as a geolocation of at least one delivery point.
Claims 2 and 9 recite the limitation the geolocation of a delivery point in line 2. The antecedent basis for this limitation in the claim is unclear, as it can be referring to either the geolocation of a delivery point in the preamble of claims 1 and 8, or it can be referring to the geolocation of at least one delivery point in line 6 of claims 1 and 8. For examination purposes, and on the basis of claims 2 and 9 narrowing the scope of the cluster identification module, the stated language in claims 2 and 9 will be interpreted as referring to a geolocation of at least one delivery point as interpreted above in claims 1 and 8. Further, for examination purposes, the stated language in claims 2 and 9 will be interpreted as the geolocation of the at least one delivery point.
Claims 3 and 10 recite the limitation the geolocation of multiple delivery points in lines 1-2. The antecedent basis for this limitation in the claim is unclear, as it can be referring to either a single geolocation for each delivery point, or a single geolocation shared by multiple delivery points. On this basis, for examination purposes, the stated language in claims 3 and 10 will be interpreted as geolocations of multiple delivery points.
Claims 4 and 11 recite the limitation the geolocation of the delivery point in line 2. The antecedent basis for this limitation in the claim is unclear, as it can be referring to either the geolocation of a delivery point in the preamble of claims 1 and 8, or it can be referring to the geolocation of at least one delivery point in line 6 of claims 1 and 8. For examination purposes, and on the basis of claims 4 and 11 setting bounds for a cluster confidence module which, as described in the specification determines a confidence value for each cluster identified by the cluster identification module, the stated language in claims 4 and 11 will be interpreted as referring to a geolocation of at least one delivery point as interpreted above in claims 1 and 8. Further, for examination purposes, the stated language in claims 4 and 11 will be interpreted as the geolocation of the at least one delivery point.
Claim 5 recites the limitation the confidence value in line 1. There is insufficient antecedent basis for this limitation in the claim. Instead of modifying the stated language, for examination purposes, claim 5’s preamble will be interpreted as stating The system of claim 4 instead of The system of claim 3. This interpretation remedies the lack of sufficient antecedent basis for the claim.  Further, this interpretation is supported by the fact that claim 12 (which mirrors claim 5) is dependent upon claim 11 (which mirrors claim 4).
Claims 5-6 and 12-13 recite the limitation the number of scans in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claims 5-6 and 12-13 will be interpreted as stating a number of scans in line 3.
Claims 5-6 and 12-13 recite the limitation the geolocation of the other scans in lines 4-5. The antecedent basis for this limitation in the claim is unclear, as it can be referring to either a single geolocation for the other scans, or a corresponding geolocation for each of the other scans. For examination purposes, the stated language in claims 5-6 and 12-13 will be interpreted as referring to a corresponding geolocation for each of the other scans. On this basis, for examination purposes, the stated language in claims 5-6 and 12-13 will be interpreted as geolocations of the other scans.
Claims 5-6 and 12-13 recite the limitation the determined delivery point in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claims 5-6 and 12-13 will be interpreted as stating a determined delivery point.
Claims 5-6 and 12-13 recite the limitation the number or identity of carriers in line 8 (after the appropriate changes noted in the Claim Objections section have been made). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claims 5-6 and 12-13 will be interpreted as stating a number or an identity of carriers.
Claims 5-6 and 12-13 recite the limitation the number of different days (line 9).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claims 5-6 and 12-13 will be interpreted as stating a number of different days.
Claims 5-6 and 12-13 recite the limitation from which at least one scan in the cluster was collected in lines 9-10. This limitation in the claim is unclear, since if there is only one scan in the cluster there could not be different days associated with it. For examination purposes, claims 5-6 and 12-13 will be interpreted as stating from which scans in the cluster were collected.
Claim 14 recites the limitation the confidence value in line 3. There is insufficient antecedent basis for this limitation in the claim. Instead of modifying the stated language, for examination purposes, claim 14’s preamble will be interpreted as stating The system of claim 11 instead of The system of claim 8. This interpretation remedies the lack of sufficient antecedent basis for the claim.  Further, this interpretation is supported by the fact that claim 7 (which mirrors claim 14) is dependent upon claim 4 (which mirrors claim 11).
Claims 15 recites the limitation the geolocation of a delivery point in line 1. There is insufficient antecedent basis for this limitation in the claims.  This includes lack of antecedent basis granted by inherency, as a delivery point does not inherently have a single specific geolocation (see MPEP 2173.05(e)).  As disclosed by the applicant’s specification [0065], a geolocation of a delivery point a geolocation of a delivery point.
Claims 15 further recites the limitation the geolocation of stops in lines 4-5. There is insufficient antecedent basis for this limitation in the claims. This includes lack of antecedent basis granted by inherency, as stops do not inherently share a single specific geolocation (see MPEP 2173.05(e)). As disclosed by the applicant’s specification [0044], each stop has their own specific geolocation, but not one that is inherently shared by all. For examination purposes, the stated language in claim 15 will be interpreted as geolocations of stops.
Claims 15 further recites the limitation the geolocation of at least one delivery point in line 6. There is insufficient antecedent basis for this limitation in the claims. This includes lack of antecedent basis granted by inherency, as at least one delivery point does not inherently have a single specific geolocation (see MPEP 2173.05(e)).  As disclosed by the applicant’s specification [0065], a geolocation of a delivery point is subject to change over time, and dependent on data collected. For examination purposes, the stated language in claims 15 will be interpreted as a geolocation of at least one delivery point.
For claim 16 the examiner notes that the geolocation of the anchor point language includes sufficient antecedent basis granted by inherency, because once the anchor point is chosen, the geolocation of the anchor point will never change.
Claim 17 recites the limitation the bearing of the stops in line 2. There is insufficient antecedent basis for this limitation in the claims. This includes lack of antecedent basis granted by inherency, as stops do not inherently share a single specific bearing (see MPEP 2173.05(e)). As disclosed by the applicant’s specification [0084], each stop has their own specific bearing, but not one that is inherently shared by all. For examination purposes, the stated language in claim 15 will be interpreted as bearings of stops
Claim 18 recites the limitation, “... a stop in the cluster of stops ...” in line 2. The antecedent basis for this limitation in the claim is unclear, as it can be referring to either “a cluster of stops” in Claim 15 or Claim 17. For examination purposes, the stated language in Claim 18 will be interpreted as referring to the “a cluster of stops” in Claim 17.
Claim 19 recites the limitation, "... based on the time window that the stop occurred within." in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Claim 19 will be interpreted as stating, “... based on a time window that the stop occurred within.” in line 2.
Claims 7 and 20 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because although claims 1-7 and 15-20 are directed to a "system", the bodies of these claims merely recite a series of "modules" (a communication module, cluster identification module, cluster identification module, and stop analysis module). These modules and units do not appear to be anything more than software programs. As suggested by this Application's specification (See Paragraph [0039] of the Application, as published), "The processor memory 112 may include, for example, software, at least one software module, instructions, steps of an algorithm, or any other information.", that is the modules may be integrated into software. Therefore, under broadest reasonable .
Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized. Accordingly, claims directed to software per se are not statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994). See MPEP § 2106.01 for further guidance and discussion on computer-related nonstatutory subject matter. 
Claims 2-7 and 16-20 are rejected by virtue of dependency.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a system for executing a method of receiving and identifying information and making a determination based on said information. While the claim is rejected above for being directed to non-statutory subject matter, for subject matter eligibility purposes below, the claim will be interpreted as being directed to one of the four statutory categories of invention: a machine.
The limitations of ...determining the geolocation of a delivery point comprising: ...receive scan data ... identify a cluster of scans in the scan data based on the geolocation of scans in the scan data; and determine the geolocation of at least one delivery point based in part on the cluster, as drafted, is a method that, under its broadest reasonable interpretation, only cover the concept of receiving and identifying information and making a determination based on said information.  That is, other than the recitation of a system, communication module, and a cluster identification module, nothing in the claim elements disclose anything outside the groupings of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information using a system [0036], communication module [0039], and a cluster identification module [0039].  The claimed system is recited at a high level of generality and is merely invoked as a tool to perform a way to receive and identify information and make a determination based on said information.  Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of a system, communication module, and a cluster identification module of a generic computerized system do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-7 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-7 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
the cluster identification module, claim 4 recites the additional element of a cluster confidence module,  and claim 7 recites the additional elements of a delivery point database, and a cluster selection module, the claims as a whole merely describe how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed cluster identification module [0039], a cluster confidence module [0039], delivery point database [0049], and a cluster selection module [0039] are recited at a high level of generality and are merely invoked as tools to perform a method of receiving and identifying information and making a determination based on said information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 8 recites the use of a method for receiving and identifying information and making a determination based on said information. Therefore, it is directed to one of the four statutory categories of invention: a process.
The limitations of A method for determine the geolocation of a delivery point, the method comprising: receiving scan data; identifying a cluster of scans in the scan data based on the geolocation of scans in the scan data; and determining the geolocation of at least one delivery point based in part on the cluster, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving and identifying information and making a determination based on said information.  That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  There are no additional elements present in claim 8 as drafted. Accordingly, there are no additional elements to integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 9-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 9-14 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claim 14 recites the additional element of a delivery point database, the claim as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed delivery point database [0049] is recited at a high level of generality and is merely invoked as a tool to perform a method of receiving and identifying information and making a determination based on said information. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 15 recites the use of a system for executing a method of receiving and identifying information and making a determination based on said information. While the claim is rejected above for being directed to non-statutory subject matter, for subject matter eligibility purposes below, the claim will be interpreted as being directed to one of the four statutory categories of invention: a machine.
The limitations of ...determining the geolocation of a delivery point comprising: ...receive stop data ... identify a cluster of stops in the stop data based on the geolocation of stops in the stop data; and determine the geolocation of at least one delivery point based in part on the cluster, a system, a communication module, and a stop analysis module, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information.  The claimed system [0004], communication module [0039], and stop analysis module [0039] are recited at a high level of generality and is merely invoked as a tool to perform a way to receive and identify information and make a determination based on said information.  Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of a system, a communication module, and a stop analysis module do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 16-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 16-20 when analyzed individually, and in combination, are 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claims 16-20 recite the additional element of the stop analysis module, and claim 20 further recites the additional elements of an AAS, a parcel database and an address management server the claims as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed stop analysis module [0039], AAS [0039], parcel database [0048], and address management server [0043] are recited at a high level of generality and are merely invoked as tools to perform a method of receiving and identifying information and making a determination based on said information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” a method of receiving and identifying information and making a determination based on said information in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mishra (U.S. Patent No. US 9,743,239 B1).
Regarding the following Claim 1, and 8 limitations, Mishra, as shown, discloses the following limitations:
A system for determining the geolocation of a delivery point comprising: a communication module configured to receive scan data; [See [Col. 10, Lines 66-67 – Col. 11, Lines 1-3]; [Col. 11, Lines 35-43]; [Col. 7, Lines 39-51]; (Col. 14, Lines 26-34]; (Fig. 2A); Mishra teaches a handheld device 250 transmitting scanned bar code data and geoscans (i.e. scan data
... a cluster identification module configured to: identify a cluster of scans in the scan data based on the geolocation of scans in the scan data; [See [Col. 19, Lines 24-30]; [Col. 19, Lines 51-54]; (Fig. 5, 520); Mishra teaches a process identifying a set of location hypotheses (i.e. a cluster of scans in the scan data) corresponding to the destination (i.e. based on the geolocation of scans in the scan data).]
... determine the geolocation of at least one delivery point based in part on the cluster.; [See [Col. 19, Lines 47-50]; (Fig. 5, 590, 595); Mishra teaches a process to determine a delivery point based on corresponding location hypotheses data (i.e. the cluster).]
Regarding the following Claim 3 and 10 limitations, Mishra, as shown, discloses the following limitations:
The system of claim 1 further configured to determine the geolocation of multiple delivery points for a single address; [See (Fig. 1A-1E); Mishra teaches determining multiple delivery points for a single delivery address.]
Regarding the following Claim 15 limitations, Mishra, as shown, discloses the following limitations:
A system for determining the geolocation of a delivery point comprising: a communication module configured to receive stop data; [See [Col. 11, Lines 35-43]; [Col. 20, Lines 60-67]; (Col. 14, Lines 26-34]; (Fig. 2A); (Fig. 6A-6F); Mishra teaches a handheld device 250 transmitting scanned bar code data and geoscans (i.e. stop data) to a server 212 via a network 270.]
... a stop analysis module configured to: identify a cluster of stops in the stop data based on the geolocation of stops in the stop data; [See [Col. 19, Lines 24-30]; [Col. 19, Lines 51-54]; (Fig. 5, 520); Mishra teaches a process identifying a set of location hypotheses (i.e. a cluster of stops in the stop data) corresponding to the destination (i.e. based on the geolocation of stops in the stop data
... a stop analysis module configured to: determine the geolocation of at least one delivery point based in part on the cluster.; [See [Col. 19, Lines 47-50]; (Fig. 5, 590, 595); Mishra teaches a process to determine a delivery point based on corresponding location hypotheses data (i.e. the cluster).]
Regarding the following Claim 16 limitations, Mishra, as shown, discloses the following limitations:
The system of claim 15 wherein the stop analysis module is further configured to identify an anchor point and to identify the cluster of stops based on the proximity of the geolocation of stops in the stop data to the geolocation of the anchor point.; [See [Col. 27, Lines 11-25]; [Col. 19, Lines 30-35]; [Col. 21, Lines 1-4]; (Fig. 5, 520, 550, 560); Mishra teaches identifying a geocode associated with a location (i.e. anchor point), and creating a location hypothesis (i.e. identify the cluster of stops) defined to include only geoscans (i.e. the geolocation of stops in the stop data) within a vicinity of the geocode associated with the location (i.e. geolocation of the anchor point).]
Regarding the following Claim 17 limitations, Mishra, as shown, discloses the following limitations:
The system of claim 15 wherein the stop analysis module further configured to identify a cluster of stops in the stop data based on the bearing of the stops in the stop data.; [See [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; [Col. 20, Lines 18-24]; Mishra teaches geoscans taking the form of vectors, which include angular orientation (i.e., bearing).  Mishra further teaches that geoscan vectors may be clustered into hypotheses based on similar angular orientation.]
Regarding the following Claim 19 limitations, Mishra, as shown, discloses the following limitations:
The system of claim 15 wherein the stop analysis module further configured to identify a cluster of stops in the stop data based on the time window that the stop occurred within.; [See [Col. 9, Line 67- Col. 10, Lines 1-3]; [Col. 24, Lines 39-46]; (Fig. 8B); Mishra teaches stops in the stop data) based on the time at which the geoscan occurred (e.g. Tuesdays, rush hour, weekends, night, daytime, etc.).
Regarding the following Claim 20 limitations, Mishra, as shown, discloses the following limitations:
The system of claim 16, wherein the stop analysis module is configured to identify the anchor point from one of an AAS 1 point, a point received from a parcel database, and a point received form an address management server.; [See [Col. 19, Lines 30-35]; [Col. 26, Lines 6-18]; Mishra teaches identifying a location in which a location hypothesis will be based (i.e. anchor point), by inputting an address into a geocoder (i.e., address management server) and receiving a geocode from the geocoder as a result.

Claim Rejections - 35 USC § 103
Claims 2, 4-7, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pat. No. US 9,743,239 B1) in view of Galon (U.S. Pub. No. US 2020/0100057).
Regarding the following Claim 2 and 9 limitations, Mishra, as shown above, discloses all of the limitations of claims 1 and 8. 
Mishra teaches wherein the cluster identification module determines the geolocation of a delivery point from the cluster [Col. 7, Lines 30-39] (Determining delivery points based on cluster data using geolocation estimation techniques which determine probability distributions, and grouping sensed positions into hypothetical location clusters). 
While Mishra includes "Gaussian location hypothesis and other methods or techniques", in Col. 7, Lines 30-39, as ways to perform the above determination from the cluster data, Mishra does not include using DBSCAN methodology. Galon, however, does use a DBSCAN methodology in its process of determining the geolocation of delivery points (see Galon [0040]). 
See Para. 40).
Regarding the following Claim 4 and 11 limitations, Mishra, as shown above, discloses all of the limitations of claims 1 and 8. 
Mishra does not teach, however Galon teaches, the following limitations: The system of claim 1, further comprising a cluster confidence module configured to determine a confidence value for the geolocation of the delivery point.
Galon teaches methods for calculating a “location confidence value”, referred to herein as “LCV”, of candidate bus stop locations (See Galon [0044]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  Galon provides the following motivation for its method: by determining confidence values for candidate transit stop locations, they can be ranked, and the winning location will be most likely to reflect an actual transit stop location (See Galon [0009]).
57.	Regarding the following Claim 5 and 12 limitations, Mishra, as shown above, discloses all of the limitations of claims 1, and 8; and Mishra in view of Galon, as shown above, discloses all the limitations of claims 4 and 11. Mishra does not teach, however Galon teaches, the following limitations: 
The system of claim 3 (interpreted for examining purposes as claim 4), wherein the confidence value is determined at least in part on one or more of; [See [0052]; Galon teaches calculating an LCV (i.e., confidence value) for a candidate location based on the sum of specialized confidence values.]
... the number of scans in the cluster; [See [0048]; Galon teaches calculating a specialized confidence value “LCVdevice” based on the number of unique mobile devices contributing stop-lookup data (i.e., scans) to a data set (i.e. cluster) and the total number of stop-lookup data points in the data set. ]
... the proximity of the geolocation of each scan in the cluster to the geolocation of the other scans in the cluster; [See [0060]; [0028]; [0049-0050]; Galon teaches determining cluster accuracy as a weighted average of the Euclidean distance between the location of the cluster centroid and each point (i.e. the geolocation of each scan) in the cluster.  The value of the cluster accuracy, in turn, represents the average Euclidean distance (i.e. proximity) between stop-lookup data points (i.e. the geolocation of each scan) within the cluster.  Galon further teaches that a “confidence radius” based on cluster accuracy is used in calculating a specialized confidence value “LCVdistance”.]
... the distance from the determined delivery point to any past determined delivery point; [See Galon [0061]; Galon teaches that if the distance between a winning candidate location (i.e., determined delivery point) and a current location (i.e., past determined delivery point) is not above a certain threshold, then the winning candidate location will not be taken into consideration as a new location.]
... the number or identity of carries that performed the scans; [See Galon [0048]; Galon teaches calculating a specialized confidence value “LCVdevice” based on the number of identity) contributing stop-lookup data to a data set and the total number of stop-lookup data points (i.e. scans) in the data set.]
... or the number of different days from which at least one scan in the cluster was collected. [See Galon [0051]; Here Galon teaches calculating a specialized confidence value “LCVtime” based on a count of days that include an entry (i.e. scan) within a confidence radius of a cluster relative to the total count of days covered in all of the entries in the cluster.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  By integrating all of the different facets of information collected in the stop-lookup data (i.e. scan data) into calculated specialized confidence values, Galon is able to provide a more accurate overall confidence value for any given cluster.
Regarding the following Claim 6 and 13 limitations, Mishra, as shown above, discloses all of the limitations of claims 1, and 8, ; and Mishra in view of Galon, as shown above, discloses all the limitations of claims 4 and 5, and 11 and 12. 
Mishra does not disclose, however Galon discloses, as shown above, all of the limitations of claims 6 and 13, as noted in the above rejection of claims 5 and 12. The scope of claims 6 and 13 seem to be identical to that of claims 5 and 12 if claims 5 and 12 are determined on all of the elements.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  By integrating all of the different facets of 
Regarding the following Claim 7 and 14 limitations, Mishra, as shown above, discloses all of the limitations of claims 1 and 8; and Mishra in view of Galon, as shown above, discloses all the limitations of claims 4 and 11.
Further, Mishra does not teach, however Galon teaches, the following limitations:
The system of claim 4, further comprising: a delivery point database; and a cluster selection module configured to determine whether to update the delivery point database based on the confidence value.; [See [0009-0010]; Here Galon teaches determining confidence values for candidate transit stop locations (i.e., delivery points), and ranking candidate transit stop locations based on their respective confidence values. Galon further teaches that if the top ranked candidate transit stop location meets threshold criteria for accuracy, the top ranked candidate transit stop location is designated as an updated transit stop location.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the methods, thresholds, and criteria of Galon to determine whether a candidate transit stop location is qualified to replace an existing transit stop location. By selecting a candidate transit stop location based on its confidence value, and verifying candidate transit stop locations meet threshold criteria for accuracy, the method of Galon increases the likelihood of an updated transit stop location reflecting the actual transit stop location. (See Galon [0009-0010]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pat. No. US 9,743,239 B1), as applied to claim 17 above, in view of Siris (U.S. Pub. No. US 2018/0052868).
Regarding the following Claim 18, Mishra, as shown above, discloses all of the limitations of claims 15 and 17. Mishra further discloses the following limitation of claim 18:
The system of claim 17 wherein the stop analysis module is configured to include a stop in the cluster of stops... [See [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; Here Mishra teaches collecting geoscans (i.e. stops), comprising position, angular orientation, velocity, acceleration, and deliverer task related information, and organizing said geoscans into clusters.]
Mishra does not teach, however Siris teaches, the following limitations:
... when the bearing of the stop show that the stop occurred when a carrier was coming from one delivery point on a route and heading to a another delivery point on the route.; [See [0028]; [0030]; [0054]; [0056]; Here Siris teaches location sensors used to receive telematics data including: latitude, longitude, altitude, heading or direction, geocode, course, position, time, and/or speed data. Siris further teaches drivers traveling between stops along a provided route and delivering items to serviceable points (i.e., delivery points).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to integrate the telematics and routing data provided by Siris into the geoscan location, orientation, and task related information of Mishra.  Doing so adds more information to each data point, and thereby creates more robust data sets, resulting in more accurate clustering and higher confidence in updated routing points (i.e., stops).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
DBSCAN Revisited, Revisited: Why and How You Should (Still) Use DBSCAN., E. Schubert et al., July 2017 teaches the benefits of using DBSCAN methodology in cluster analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628